385 S.W.2d 386 (1965)
Bruce O. GASSOWAY, Appellant,
v.
The STATE of Texas, Appellee.
No. 37517.
Court of Criminal Appeals of Texas.
January 6, 1965.
*387 Wm. H. Hamblen, Edna, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an appeal from a conviction for drunken driving as defined by Art. 802, Vernon's Ann.P.C.
The punishment was assessed at a fine of $500, whereas a jail term of not less than 3 days is mandatory under the statute. No imprisonment in jail was assessed.
The punishment assessed being less than the minimum provided by law, the judgment will be reversed on appeal. Malone v. State, 168 Tex. Crim. 409, 328 S.W.2d 310; Henderson v. State, 167 Tex. Crim. 112, 318 S.W.2d 898.
The judgment is reversed and the cause remanded.